
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 103
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Boswell (for
			 himself, Mr. Cardoza,
			 Mr. Costa,
			 Mr. Holden,
			 Mr. Boren,
			 Mr. Chandler,
			 Mr. David Scott of Georgia,
			 Mr. Loebsack, and
			 Mr. Braley of Iowa) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  effective Federal tax rate paid by the President and Vice-President of the
		  United States, and Members of the House of Representatives and Senate, should
		  not be less than the effective Federal tax rate paid by middle class
		  Americans.
	
	
		That it is the sense of Congress that the
			 effective Federal tax rate paid by the President of the United States, the Vice
			 President of the United States, Members of the House of Representatives
			 (including any Delegate and Resident Commissioner), and Members of the Senate,
			 should not be less than the effective Federal tax rate paid by middle class
			 Americans.
		
